United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2202
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Joseph R. Flying Horse

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Western
                                    ____________

                             Submitted: October 6, 2022
                              Filed: October 12, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Joseph Flying Horse appeals after he pleaded guilty to a firearm offense, and
the district court1 sentenced him to time served and 3 years of supervised release. His

      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that his speedy trial rights were violated.

       Upon careful review, we conclude that Flying Horse’s statutory and
constitutional speedy trial rights were not violated, as the district court ordered an
open-ended continuance to address his numerous motions, and Flying Horse was
primarily responsible for the delay of trial. See 18 U.S.C. § 3161(h)(7)(A) (period of
delay caused by continuance granted for the interests of justice is not counted under
the Speedy Trial Act); United States v. Williams, 557 F.3d 943, 948 (8th Cir. 2009)
(Sixth Amendment and Speedy Trial Act challenges for delay are reviewed
independently of one another; district court’s findings of fact are reviewed for clear
error and legal conclusions are reviewed de novo); United States v. Shepard, 462 F.3d
847, 864 (8th Cir. 2006) (it would be unusual to find the Sixth Amendment has been
violated when the Speedy Trial Act has not; courts consider the length of delay, the
reason for the delay, the defendant’s assertion of his speedy trial right, and prejudice
to the defendant).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-